                  Case 3:20-cv-04090-LB Document 1 Filed 06/19/20 Page 1 of 13




     JOHN L. BURRIS, ESQ., SBN 69888
1    LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
2
     7677 Oakport Street, Suite 1120
3    Oakland, CA 94621
     Telephone: (510) 839-5200
4    Facsimile: (510) 839-3882
     Email: John.Burris@johnburrislaw.com
5
     PATRICK BUELNA, ESQ., SBN 317043
6    POINTER & BUELNA, LLP
     LAWYERS FOR THE PEOPLE
7    Well Fargo Center
     1901 Harrison St., Suite 1140,
8
     Oakland, CA 94612
9
     Tel: 510-929-5400
     Email: PBuelna@LawyersFTP.com
10
     Attorneys for Plaintiff
11

12
                                      UNITED STATES DISTRICT COURT
13
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15   KEVIN FRANKLIN, an individual,                    ) Case No.:
                                                       )
16                     Plaintiff,                      ) COMPLAINT FOR DAMAGES
                                                       ) (42 U.S.C § 1983)
17   v.                                                )
                                                       )
18   CITY OF BERKELEY, a municipal                     )
     corporation; AARON GRASPER, in his                )
                                                          JURY TRIAL DEMANDED
19   individual capacity as a police officer for the   )
                                                       )
     BERKELEY Police Department; MIKE
20                                                     )
     PARSONS in his individual capacity as a           )
     police officer for the BERKELEY Police            )
21
     Department; TYLER MOORE in his                    )
22   individual capacity as a police officer for the   )
     BERKELEY Police Department; WESLEY                )
23   GROVER in his individual capacity as a            )
     police officer for the BERKELEY Police            )
24   Department; SCOTT CASTLE in his                   )
     individual capacity as a police officer for the   )
25   BERKELEY Police Department; ALEX                  )
                                                       )
      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                    COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                            -1
                  Case 3:20-cv-04090-LB Document 1 Filed 06/19/20 Page 2 of 13




     VILLARROEL in his individual capacity as a )
1    police officer for the BERKELEY Police     )
     Department; and DOES 1-50, inclusive.      )
2                                               )
                     Defendants.                )
3

4
                                               INTRODUCTION
5
             1.        Kevin Franklin was driving home from work on the evening of June 1st, 2019,
6
     when he was stopped by Berkeley police officers. Officers informed Mr. Franklin that he was
7
     being pulled over for having a paper license plate. After presenting paperwork proving
8
     ownership officers began looking for a reason to harass Mr. Franklin, an African-American.
9
             2.        First officers confused a cologne bottle for liquor and then began to harass him
10
     over a small amount of marijuana. Mr. Franklin began feeling harassed and contacted Berkley
11
     police on his cell phone to speak with a supervisor. Officers took offense to this action and called
12
     in back-up. Officers then pulled Mr. Franklin from his vehicle and beat him in the middle of the
13
     street. Mr. Franklin was then arrested for bogus resisting arrest charges and taken to jail.
14
     Afterwards, the charges were dropped.
15
             3.        As a result of the officers’ excessive force, Mr. Franklin suffered injuries to his
16
     face and eye, other physical injuries, embarrassment, humiliation and emotional distress.
17
                                                    JURISDICTION
18
             4.        This action arises under Title 42 of the United States Code, Section
19
     1983. Jurisdiction is conferred upon this Court by Title 28 of the United States Code, Sections
20
     1331 and 1343. The unlawful acts and practices alleged herein occurred in the City of Berkeley,
21
     in Alameda County, California, which is within this judicial district.
22

23
                                                    PARTIES
24
             5.        Plaintiff KEVIN FRANKLIN (hereinafter “Plaintiff”) is a competent adult, a
25
     resident of Berkeley, California, and a citizen of the United States.
      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                      COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                              -2
                   Case 3:20-cv-04090-LB Document 1 Filed 06/19/20 Page 3 of 13




1            6.        Defendant AARON GRASPER in his individual capacity as a police officer for

2    the BERKELEY Police Department.

3            7.        Defendant MIKE PARSONS in his individual capacity as a police officer for the

4    BERKELEY Police Department.

5            8.        Defendant SCOTT CASTLE in his individual capacity as a police officer for the

6    BERKELEY Police Department.

7            9.        Defendant ALEX VILLARROEL in his individual capacity as a police officer for

8    the BERKELEY Police Department.

9            10.       Defendant TYLER MOORE in his individual capacity as a police officer for the

10   BERKELEY Police Department.

11           11.       Defendant WESLEY GROVER in his individual capacity as a police officer for

12   the BERKELEY Police Department.

13           12.       Defendant CITY OF BERKELEY (hereinafter “City”) is an incorporated public

14   entity duly authorized and existing as such in and under the laws of the State of California; and at

15   all times herein mentioned, Defendant City has possessed the power and authority to adopt

16   policies and prescribe rules, regulations and practices affecting the operation of the Berkeley

17   Police Department and its tactics, methods, practices, customs, and usage. At all relevant times,

18   Defendant City was the employer of Defendants and DOES 1-25, individually and as peace

19   officers.

20           13.        Plaintiff is ignorant of the true names and capacities of those Defendants named

21   herein as DOES 1 through 25, inclusive. Plaintiff will amend this Complaint to allege said

22   Defendants true names and capacities when that information becomes known to Plaintiff.

23   Plaintiff is informed and believes, and thereon alleges that DOES 1 through 25, inclusive, are

24   legally responsible and liable for the incident, injuries, and damages hereinafter set forth, and

25   that each of said Defendants proximately caused the injuries and damages by reason of negligent,

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                     COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                             -3
                     Case 3:20-cv-04090-LB Document 1 Filed 06/19/20 Page 4 of 13




1    careless, deliberately indifferent, intentional, or willful misconduct, including the negligent,

2    careless, deliberately indifferent, intentional, willful misconduct in creating and otherwise

3    causing the incidents, conditions, and circumstances hereinafter set forth, or by reason of direct

4    or imputed negligence or vicarious fault or breach of duty arising out of the matters herein

5    alleged. Plaintiff will seek to amend this Complaint to set forth said true names and identities of

6    DOES 1 through 25, inclusive, when they have been ascertained.

7              14.      Plaintiff is ignorant of the true names and capacities of Defendants DOES 26

8    through 50, inclusive, and therefore sues these defendants by such fictitious names. Plaintiff is

9    informed and believes and thereon alleges that each Defendant so named was employed by

10   Defendant City at the time of the conduct alleged herein. Plaintiff alleges that each of Defendants

11   DOES 26 through 50 were responsible for the training, supervision and/or conduct of the police

12   officers and/or agents involved in the conduct alleged herein. Plaintiff alleges that each of

13   Defendants DOES 26 through 50 was also responsible for and caused the acts and injuries

14   alleged herein. Plaintiff will amend this Complaint to state the names and capacities of DOES 26

15   through 50, inclusive, when they have been ascertained.

16             15.      In doing the acts alleged herein, Defendants, and each of them, acted within the

17   course and scope of their employment for the City of Berkeley.

18             16.      Due to the acts and/or omissions alleged herein, Defendants, and each of them,

19   acted under color of authority and/or under color of law.

20             17.      Due to the acts and/or omissions alleged herein, Defendants, and each of them,

21   act as the agent, servant, and employee and/or concert with each of said other Defendants

22   herein.

23             18.      Plaintiff filed a timely government tort claim on November 19, 2019, and the City

24   of Berkeley rejected the claim on December 24, 2019.

25                                         FACTUAL ALLEGATIONS

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                      COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                             -4
                    Case 3:20-cv-04090-LB Document 1 Filed 06/19/20 Page 5 of 13




1       19.            On the evening of June 1, 2019, Plaintiff Kevin Franklin, an African-American,

2    was driving home from work when he was pulled over by Berkley Police Department Officers

3    Tyler Moore and Wesley Grover for allegedly having paper license plates near the intersection of

4    California and Blake Street, Berkeley, CA. Plaintiff provided Ofc. Moore his car paperwork of

5    recent purchase and ownership, while Berkeley Ofc. Wesley Grover accused and confused a

6    bottle of cologne for liquor. But after, conversed casually with Plaintiff about his favorite alcohol

7    and Plaintiff explained that he had quit alcohol years ago.

8             20.      Ofc. Moore returned to the car. Finding nothing wrong and searching for a reason

9    to harass Mr. Franklin, an African-American, Ofc. Moore then inquired about the smell of

10   marijuana. Plaintiff informed officers that he had a small amount of marijuana and presented it to

11   the officers. Ofc. Moore was unsatisfied and asked Plaintiff if he had any weapons. Plaintiff, still

12   dressed in his work clothing, explained that he did not and was simply on his way home from

13   work.

14            21.      Ofc. Moore still unsatisfied that he had not yet harassed Plaintiff sufficiently,

15   decided to pull Claimant from the car while Plaintiff exercised his First Amendment right to tell

16   the officers to stop messing with him and called the Berkeley police on his phone to record the

17   interaction and summon a supervisor. Ultimately Officers Moore and Grover took Plaintiff to the

18   ground and beat him. Other Berkeley Officers Aaron Gasper, Mike Parsons, Scott Castle and

19   Alex Villarroel arrived and assisted in beating Plaintiff while he was on the ground.

20            22.       Officers arrested Mr. Franklin on bogus resisting arrest charges, and taken to jail.

21   The Alameda County District Attorney declined to press charges against Mr. Franklin and the

22   charges were dropped.

23            23.       As a result of the officers excessive force, Plaintiff Kevin Franklin suffered

24   injuries to his face and eye and other physical injuries, embarrassment, humiliation and

25   emotional distress.

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                      COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                              -5
                    Case 3:20-cv-04090-LB Document 1 Filed 06/19/20 Page 6 of 13




1                                                   DAMAGES

2             24.      As a consequence of Defendants’ violations of Plaintiff’s federal civil rights

3    under 42 U.S.C. §1983 and the Fourth Amendment, Plaintiff was physically, mentally,

4    emotionally, and financially injured and damaged as a proximate result of Defendants' wrongful

5    conduct.

6       25.            Plaintiff found it necessary to engage the services of private counsel to vindicate

7    his rights under the law. Plaintiff is therefore entitled to an award of attorneys’ fees and/or costs

8    pursuant to statute(s) in the event that she is the prevailing parties in this action under 42 U.S.C.

9    §§ 1983 and 1988. Plaintiff is also entitled to punitive damages under 42 U.S.C. §§ 1983 and

10   1988.
                                     CAUSES OF ACTION
11                             FIRST CAUSE OF ACTION
               (Fourth Amendment – Excessive Force under 42 U.S.C. Section 1983)
12
     (Against MOORE, GROVER, GASPER, PARSONS, CASTLE, VILLARROEL, and DOES 1-25)
13            26.      Plaintiff hereby re-alleges and incorporates by reference each and every
14   paragraph of this Complaint.
15            27.      When Defendants attacked Plaintiff they had no reasonable suspicion, probable
16   cause and the officers issued no verbal warning to Plaintiff. Plaintiff had committed no crimes.
17   Defendants had no probable cause or even reasonable suspicion to use any force whatsoever
18   against Plaintiff. Therefore, the use of any force, including beating the plaintiff, was unlawful
19   and excessive. Defendant officers conduct was excessive and unreasonable, which violated
20   both their training and Plaintiff’s constitutional rights under the Fourth Amendment.
21            28.       As a result of their misconduct, Defendants are liable for Plaintiff’s injuries.
22            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
23
                              SECOND CAUSE OF ACTION
24       (Fourth Amendment – Unlawful Detention/Arrest under 42 U.S.C. Section 1983)
     (Against MOORE, GROVER, GASPER, PARSONS, CASTLE, VILLARROEL, and DOES 1-25)
25

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                      COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                              -6
                   Case 3:20-cv-04090-LB Document 1 Filed 06/19/20 Page 7 of 13




1            29.       Plaintiff hereby re-alleges and incorporates by reference each and every

2    paragraph of this Complaint.

3            30.       When Defendants arrested Plaintiff, they had no reasonable suspicion and/or

4    probable cause, and issued no lawful warnings and/or instructions. Furthermore Plaintiff had

5    not committed any crimes. Therefore, Defendants’ use of force, detention and arrest of Plaintiff

6    was an unlawful seizure that violated both their training and Plaintiff’s constitutional rights

7    under the Fourth Amendment.

8            31.        As a result of their misconduct, Defendant officers are liable for Plaintiff’s

9    injuries and his imprisonment.

10           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

11
                                  THIRD CAUSE OF ACTION
12           (Violation of the 1 Amendment of the U.S. – Retaliatory Arrest & Force)
                                      st

     (Against MOORE, GROVER, GASPER, PARSONS, CASTLE, VILLARROEL, and DOES 1-25)
13

14           32.       Plaintiff hereby re-alleges and incorporates by reference each and every
15   paragraph of this Complaint.
16           33.       At all times relevant herein, Plaintiff had a right to free speech and to protest

17   police action as afforded and provided by the First Amendment and protected against
     retaliation by the same and 42 U.S.C. § 1983.
18
             34.       Upon information and belief, Defendants chose to use and/or used excessive
19
     force against Plaintiff in retaliation for Plaintiff's exercising of his right to protest police action,
20
     liberty and free movement.
21
             35.       As a result of their misconduct, Defendants are liable for Plaintiff’s physical,
22
     mental, and emotional injuries, either because they were integral participants, or because they
23   failed to intervene to prevent these violations
24
             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
25

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                      COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                              -7
                     Case 3:20-cv-04090-LB Document 1 Filed 06/19/20 Page 8 of 13




1

2                                  FOURTH CAUSE OF ACTION
                       (Violation of the Bane Act (Cal. Civ. Code § 52.1))
3
           (Against MOORE, GROVER,GASPER,PARSONS,CASTLE, VILLARROEL, CITY of
4                                 BERKELEY and DOES 1-25)

5
               35.      Plaintiff hereby re-alleges and incorporates by reference each and every paragraph
6
     of this Complaint.
7
               36.      Plaintiff brings this “Bane Act” claim individually for direct violation of his own
8
     rights.
9
               37.      By their conduct described herein, Defendants and Does 1-50, acting in
10
     concert/conspiracy, as described above, violated Plaintiff’s rights under California Civil Code
11
     §52.1, and the following clearly-established rights under the United States Constitution and the
12
     California Constitution:
13          a.     Plaintiff’s right to be free from unreasonable searches and seizures as secured by
     the Fourth Amendment to the United States Constitution and by Article I, § 13 of the California
14   Constitution;

15           b.      Plaintiff’s right to be free from excessive and unreasonable force in the course of
     arrest or detention, as secured by the Fourth Amendment to the United States Constitution and by
16   Article 1, § 13 of the California Constitution;
17
             c.     Plaintiff right to assemble and to free speech as secured by the First Amendment
18
     to the United States Constitution and by Article 1, § 13 of the California Constitution;
               38.      Excessive force which violates the Fourth Amendment, also violates the Bane
19
     Act. Defendants’ use of unlawful force against Plaintiff, in and of itself, satisfies the “by threat,
20
     intimidation, or coercion” requirement of the Bane Act.
21
               39.      Further, any volitional violation of rights done with reckless disregard for those
22
     rights also satisfies the “by threat, intimidation, or coercion” requirement of the Bane Act. All of
23
     Defendants’ violations of duties and rights were volitional, intentional acts, done with reckless
24
     disregard for Plaintiff’s rights; none was accidental or merely negligent.
25

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                      COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                              -8
                   Case 3:20-cv-04090-LB Document 1 Filed 06/19/20 Page 9 of 13




1            40.       Alternatively, Defendants violated Plaintiff’s rights by the following conduct

2    constituting threat, intimidation, or coercion that was above and beyond any lawful seizure or use

3    of force:
                 a. Threatening Plaintiff in the absence of any threat presented by Plaintiff or any
4                justification whatsoever;
5
                   b. Using deliberately reckless and provocative tactics to apprehend Plaintiff in
6                     violation of generally accepted law enforcement training and standards, and in
                      violation of Plaintiff’s rights;
7
                   c. Defendant striking Plaintiff in the absence of any threat or need for such force;
8
                   d. Threatening violence against Plaintiff, with the apparent ability to carry out such
9                     threats, in violation of Civ. Code § 52.1(j);
10                 e. Using excessive, unreasonable and unjustified force against Plaintiff while he
                      attempted to comply with the officers;
11

12
                   f. Failing to intervene to stop, prevent, or report the unlawful seizure and use of
                      excessive and unreasonable force by other officers;
13
                   g. Violating multiple rights of Plaintiff;
14
                   h. Arresting Plaintiff for no reason.
15

16           41.       Defendant CITY OF BERKELEY is vicariously liable, pursuant to California

17   Government Code § 815.2, for the violation of rights by its employees and agents.

18           42.       As a direct and proximate result of Defendants' violation of California Civil Code

19   §52.1 and of Plaintiff’s rights under the United States and California Constitutions, Plaintiff

20   sustained injuries and damages, and against all Defendants and is entitled to relief as set forth

21   above, including punitive damages against Defendants and Does 1-50, and including all damages

22   allowed by California Civil Code §§ 52, 52.1, and California law, not limited to costs, attorneys

23   fees, treble damages, and civil penalties.

24
                                           FIFTH CAUSE OF ACTION
25                      (Battery – Violation of CALIFORNIA PENAL CODE § 242)

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                     COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                                -9
                 Case 3:20-cv-04090-LB Document 1 Filed 06/19/20 Page 10 of 13




                (Against MOORE, GROVER,GASPER,PARSONS,CASTLE,VILLARROEL, CITY OF
1                                     BEKELEY and DOES 1-25)
2

3            43.       Plaintiff hereby re-alleges and incorporates by reference each and every

4    paragraph of this Complaint.

5            44.       Defendants, while working as employees for the Defendant CITY OF

6    BERKELEY police department, and acting within the course and scope of their duties,
7    intentionally injured Plaintiff without a lawful basis.
8
             45.       As a result of the actions of the Defendants, Plaintiff suffered physical injuries.
9
     Defendants and Does did not have legal justification for using force against Plaintiff, and
10
     Defendants’ use of force while carrying out their duties was an unreasonable use of force.
11
             46.       Defendant CITY OF BERKELEY is vicariously liable, pursuant to California
12
     Government Code § 815.2, for the violation of rights by its employees and agents.
13
             47.       As a direct and proximate result of Defendants' battery of Plaintiff, Plaintiff
14

15
     sustained injuries and damages, and are entitled to relief as set forth above.

16           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

17                               SIXTH CAUSE OF ACTION
                                        (Negligence)
18            (Against MOORE, GROVER, GASPER, PARSONS, CASTLE, VILLARROEL CITY OF
                                    BERKELEY and DOES 1-25)
19

20
             48.       Plaintiff hereby re-alleges and incorporates by reference each and every
21
     paragraph of this Complaint.
22
             49.       At all times, Defendants and Does owed Plaintiff the duty to act with due care
23
     in the execution and enforcement of any right, law, or legal obligation.
24

25

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                      COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                             - 10
                 Case 3:20-cv-04090-LB Document 1 Filed 06/19/20 Page 11 of 13




               50.     At all times, Defendants and Does owed Plaintiff the duty to act with reasonable
1
     care.
2

3              51.     These general duties of reasonable care and due care owed to Plaintiff by

4    Defendants include but are not limited to the following specific obligations:

5                      a. to refrain from using excessive and/or unreasonable force against Plaintiff;

6                      b. to refrain from unreasonably creating the situation where force, including but
7                           not limited to excessive force, is used;
8
                       c. to refrain from abusing their authority granted them by law;
9
                       d. to refrain from violating Plaintiff’s rights guaranteed by the United States and
10
                            California Constitutions, as set forth above, and as otherwise protected by law.
11
               52.     Defendants, through their acts and omissions, breached each and every one of the
12
     aforementioned duties owed to Plaintiff.
13
               53.     Defendant CITY OF BERKELEY is vicariously liable for the wrongful acts and
14

15
     omissions of its employees and agents pursuant to Cal. Gov. Code section 815.2.

16             54.     As a direct and proximate result of Defendant's negligence, Plaintiff sustained

17   injuries and damages, and against each and every Defendant is entitled to relief as set forth

18   above.

19                               SEVENTH CAUSE OF ACTION
                               (False Imprisonment/Illegal Detention)
20
             (Against MOORE, GROVER, GASPER, PARSONS, CASTLE, VILLARROEL, CITY OF
                                     BERKELEY and DOES 1-25)
21

22             55.     Plaintiff realleges and incorporates by reference each and every paragraph of this
23   Complaint.
24

25

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                       COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                              - 11
                 Case 3:20-cv-04090-LB Document 1 Filed 06/19/20 Page 12 of 13




1            56.       Defendants and DOES 1-25 detained and assaulted Plaintiff without just cause

2    and under false pretenses. Defendants restrained, detained, and/or confined Plaintiff without his

3    consent or a lawful basis for a significant period of time.
            57.     As a result of the Defendants and Does 1-50 unlawful confinement, Plaintiff
4
     suffered emotional distress and physical injuries.
5

6            58.       Defendant CITY OF BERKELEY is vicariously liable, pursuant to California

7    Government Code § 815.2, for the violation of rights by its employees and agents.

8
             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
9

10                             EIGHTH CAUSE OF ACTION
                                      (False Arrest)
11        (Against MOORE, GROVER, GASPER, PARSONS, CASTLE, VILLARROEL, CITY OF
                                 BERKELEY and DOES 1-25)
12

13           59.       Plaintiff realleges and incorporates by reference each and every paragraph of
14   this complaint.
15           60.       Defendant Does, while working as employees for the BERKLEY POLICE
16   DEPARTMENT, and acting within the course and scope of their duties, falsely arrested
17   Plaintiff without any reasonable suspicion and/or probable cause.
18           61.       As a result of the actions of these Defendants, Plaintiff suffered physical
19   injuries and/or emotional distress. Defendants did not have legal justification for using force,
20   arresting and/or detaining.
21           62.       Defendant CITY OF BERKELEY is vicariously liable, pursuant to California
22   Government Code § 815.2, for the violation of rights by its employees and agents.
23
                                                  JURY DEMAND
24
             63.       Plaintiff hereby demands a jury trial in this action.
25

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                      COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                              - 12
                 Case 3:20-cv-04090-LB Document 1 Filed 06/19/20 Page 13 of 13




1                                                    PRAYER

2
          Wherefore, Plaintiff prays for relief, as follows:
3
          1. For general damages in a sum according to proof;
4

5         2. For special damages in a sum according to proof;

6         3. For punitive damages against Defendants MOORE, GROVER, GASPER, PARSONS,

7            CASTLE, VILLARROEL and DOES 1-25 in a sum of according to proof;

8         4. All other damages, penalties, costs, interest, and attorney fees as allowed by 42 U.S.C. §§
9            1983 and 1988, Cal. Civil Code §§ 52 et seq., 52.1, and as otherwise may be allowed by
10
             California and/or federal law against Defendant City and its employees
11
     5.      For cost of suit herein incurred; and
12
     6.      For such other and further relief as the Court deems just and proper.
13

14

15   Dated: June 19, 2020                                      POINTER & BUELNA, LLP

16
                                                               /s/_Patrick M. Buelna__
17                                                             PATRICK M. BUELNA

18                                                             Attorney for Plaintiff
                                                               KEVIN FRANKLIN
19

20

21

22

23

24

25

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612                     COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                            - 13
